364 S.W.3d 271 (2012)
Douglas MINIEX, Appellant,
v.
CITY OF ST. LOUIS, Respondent.
No. ED 97268.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
James N. Guirl, II, Saint Louis, MO, for Appellant.
Thomas J. Goeddel, Saint Louis, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Douglas Miniex ("Claimant") appeals the decision of the Labor and Industrial Relations Commission affirming and adopting the decision of the Administrative Law Judge awarding Claimant permanent partial disability benefits and denying Claimant permanent total disability benefits. The Commission's decision was supported by sufficient competent and substantial evidence.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).